DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      TYRA LASHAY HOLMES,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3837

                             [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa M. Porter, Judge; L.T. Case No. 13009054CF10A.

  Edward Hoeg, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, Maryellen M. Farrell,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN and FORST, JJ., and CROOM, JANET C., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.